United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2728
                                   ___________

Bradley W. Olson; Barbara E. Olson,    *
                                       *
             Appellants,               *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * District of Minnesota.
Jennifer S. Kenney, Assistant Attorney *
General for the State of Minnesota;    *     [UNPUBLISHED]
Mike Hatch, Attorney General of the    *
State of Minnesota,                    *
                                       *
             Appellees.                *
                                  ___________

                             Submitted: March 30, 2005
                                Filed: April 4, 2005
                                 ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

      Bradley and Barbara Olson (Olsons) appeal the district court’s1 denial of their
motion for default judgment and the dismissal of their 42 U.S.C. § 1983 action. We
affirm.


      1
        The Honorable Raymond L. Erickson, United States Magistrate Judge for the
District of Minnesota, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
       In their complaint, the Olsons alleged that Assistant Attorney General Jennifer
Kenney, relying on state law, prohibited two government officials from testifying in
the Olsons’ state civil trial and barred access to the investigative reports of these
officials, in violation of the Olsons’ constitutional rights. The Olsons requested a
new civil trial, an order permitting them to call the officials as witnesses, and punitive
damages.

       Defendants moved to dismiss eighteen days after receipt of service. The
Olsons moved for default judgment, arguing that defendants had failed to reply within
ten days as required by local rule and Federal Rule of Civil Procedure 5(d). The
district court denied the Olsons’ motion for default judgment and granted defendants’
motion to dismiss.

       We conclude the district court did not abuse its discretion in refusing to order
a default judgment, given that defendants filed a timely motion to dismiss, which the
district court granted. See Fed. R. Civ. P. 12(a)(1)(A), (a)(4)(A); Norsyn, Inc. v.
Desai, 351 F.3d 825, 828 (8th Cir. 2003). We also conclude the court did not err in
dismissing the Olsons’ complaint, because the Rooker-Feldman doctrine2 precludes
their request for a new state civil trial, see Lemonds v. St. Louis County, 222 F.3d
488, 492-93 (8th Cir. 2000), and the Eleventh Amendment precludes their request for
punitive damages as defendants were sued only in their official capacities, see
Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999); Treleven v.
Univ. of Minn., 73 F.3d 816, 818 (8th Cir. 1996).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________



      2
      District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983);
Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).

                                           -2-